SUMMARY ORDER
Vincent McCrudden appeals from a judgment of revocation of supervised release in the United States District Court for the Eastern District of New York (Hurley, /.), sentencing him to ten months’ imprisonment and an additional year of supervised release. We assume the parties’ familiarity with the underlying facts and the procedural history, which we reference only as necessary to explain our conclusions.
Although McCrudden frames his appeal as a challenge to both substantive and procedural unreasonableness, his claim of error in the District Court’s sentencing boils down to the fact that the District Court discussed angry letters containing veiled references to violence sent by McCrudden to numerous federal judges presiding over cases in which he was involved. McCrudden argues that because the District Court found that the government had failed to prove by a preponderance of evidence that these letters constituted “true threats”—and thus criminal speech—that the court could not consider those letters in imposing McCrudden’s sentence. Cf., e.g., United States v. Watts, 519 U.S. 148, 156, 117 S.Ct. 633, 136 L.Ed.2d 554 (1997) (permitting consideration of acquitted conduct established by a preponderance of the evidence). This argument misapprehends the District Court’s analysis.
Conduct does not need to rise to the level of being a criminal true threat to warrant consideration in imposing a sentence. See 18 U.S.C. § 3661 (“No limitation shall be placed on the information concerning the background, character, and conduct of a person convicted of an offense which a court of the United States may receive and consider for the purpose of imposing an appropriate sentence.”); see also United States v. Cavera, 550 F.3d 180, 190-91 (2d Cir. 2008) (en banc). The District Court considered the existence and content of McCrudden’s letters—facts certainly proven by a preponderance of the evidence—in evaluating McCrudden’s dangerousness under the need “to protect the public from further crimes of the defendant,” 18 U.S.C. § 3553(a)(2)(C). App. 167-68. Additionally, the District Court expressly noted that McCrudden’s conduct in the past had escalated along a “slippery slope” from insults to quasi-threats and finally to full-blown threats. App. 174. Imposing a sentence on this basis did not constitute an abuse of discretion and satisfied the standards of both procedural and substantive reasonableness. See Cavera, 550 F.3d at 189-90. Nor did the district judge abuse his discretion in declining to recuse himself, as we do not think that “an objective, disinterested observer[,] fully fil-*25formed of the underlying facts, [would] entertain significant doubt that justice would be done absent recusal.” In re Basciano, 542 F.3d 950, 956 (2d Cir. 2008) (alterations in original) (internal quotation marks omitted).
For the reasons stated above, the judgment of the District Court is AFFIRMED.